Citation Nr: 1242639	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  05-07 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE
Entitlement to a rating in excess of 10 percent for neurological impairment.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney 


ATTORNEY FOR THE BOARD

L. Crohe, Counsel








INTRODUCTION

The Veteran served on active duty from January 1980 to March 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The April 2003 decision denied an increased rating for chronic lumbar strain.  A January 2005 rating decision found that the Veteran's service-connected chronic lumbar strain was also characterized by degenerative disc disease and assigned a separate evaluation of 10 percent for the neurological manifestation, rated as incomplete paralysis of the left lower extremity.  The separate rating was assigned effective from September 2002. 

In October 2008, the Board adjudicated the Veteran's claim for an increased rating for chronic lumbar strain with degenerative disc disease and remanded the Veteran's claim for a rating in excess of 10 percent for neurological impairment of the left lower extremity.  In March 2011, the Board denied a rating in excess of 10 percent for neurological impairment of the left lower extremity.  The Veteran appealed from the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 Order, the Court vacated the March 2011 Board decision and remanded the matter to the Board for readjudication of the claim in compliance with directives specified in an October 2011 Joint Motion for Remand (Joint Motion).   

In June 2012, the Veteran's attorney submitted a letter requesting a Board hearing at the local RO (Travel Board).  Therefore, rather than immediately readjudicating the claim, a remand is necessary to schedule the requested hearing.

As previously mentioned in the March 2011 Board decision, a November 2006 Board decision, among other things, remanded a claim for service connection for a gastroesophageal reflux disease (GERD).  In a May 2008 notice of disagreement (NOD) the Veteran expressed disagreement with the ratings assigned by the March 2008 rating decision for the newly service-connected GERD and right knee disabilities.  Although the claims file, including the virtual or paper file, does not currently contain a statement of the case (SOC) regarding the ratings assigned for GERD and right knee disability, there is some indication in the record that the RO has issued an SOC regarding these issues.  The RO should associate this SOC with the claims file if it has been issued, otherwise it should issue an SOC. 

The Veteran's representative presented argument in December 2010 regarding an issue of service connection for sinusitis.  There is no indication from a review of the record that this issue is before the Board.  To the extent the representative is attempting to raise the issue, it is referred to the RO for appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In June 2012 correspondence, the Veteran's representative requested a Travel Board hearing.  The RO schedules Travel Board and videoconference hearings.  38 C.F.R. § 20.704.  Because the Board may not proceed with adjudication of the appeal concerning a rating in excess of 10 percent for neurological impairment without affording him an opportunity for a hearing, remand is required for the RO to schedule a hearing.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the appropriate RO.  Provide him and his representative reasonable advance notice of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




